Case 19-13448-VFP   Doc 109-3 Filed 03/08/19 Entered 03/08/19 08:00:02   Desc
                      Exhibit C - Cure Notice Page 1 of 6


                                  Exhibit C

                                 Cure Notice
Case 19-13448-VFP             Doc 109-3 Filed 03/08/19 Entered 03/08/19 08:00:02                           Desc
                                Exhibit C - Cure Notice Page 2 of 6


LOWENSTEIN SANDLER LLP
Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
Michael S. Etkin, Esq. (metkin@lowenstein.com)
Paul Kizel, Esq. (pkizel@lowenstein.com)
Wojciech F. Jung, Esq. (wjung@lowenstein.com)
Philip J. Gross, Esq. (pgross@lowenstein.com)
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Proposed Counsel to the Debtors and
Debtors-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


    In re:                                                  Chapter 11

    ACETO CORPORATION, et al.,1                             Case No. 19-13448 (VFP)

                           Debtors.                         (Jointly Administered)


     NOTICE OF ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS
       AND UNEXPIRED LEASES IN CONNECTION WITH PROPOSED SALE OF
     CERTAIN ASSETS OF THE DEBTORS RELATING TO THE PHARMA BUSINESS

       PLEASE TAKE NOTICE that on February 19, 2019, the above-captioned debtors and
debtors-in-possession (collectively, the “Debtors”), each filed voluntary petitions for relief
pursuant to chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”).

        PLEASE TAKE FURTHER NOTICE that, on [●], 2019, the Debtors filed the
Debtors’ Motion for Orders (I) (A) Authorizing and Approving Bidding Procedures in
Connection With the Sale of Substantially All Assets Comprising the Debtors’ Pharma Business;
(B) Authorizing and Approving Bid Protections; (C) Approving Procedures for the Assumption
and Assignment of Certain Executory Contracts and Unexpired Leases; (D) Scheduling a Sale
Hearing; (E) Approving the Form and Manner of Notice Thereof; and (F) Granting Related
Relief; and (II) (A) Authorizing and Approving the Sale of Substantially All Assets Comprising
the Debtors’ Pharma Business Free and Clear of All Claims, Liens, Rights, Interests, and

1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Aceto Corporation (0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC (7634);
Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK
Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).


25441/33
03/07/2019 203800181.1
Case 19-13448-VFP                Doc 109-3 Filed 03/08/19 Entered 03/08/19 08:00:02                           Desc
                                   Exhibit C - Cure Notice Page 3 of 6


Encumbrances, (B) Authorizing and Approving the Assumption and Assignment of Certain
Executory Contracts and Unexpired Leases Related Thereto, and (C) Granting Related Relief
[Docket No. [●]] (the “Motion”).2

       PLEASE TAKE FURTHER NOTICE that, on [●], 2019, the Bankruptcy Court entered
an order (the “Bidding Procedures Order”) approving, among other things, the Bidding
Procedures requested in the Motion. The Bidding Procedures Order (i) governs the Bidding
Process for the sale (the “Sale”) of certain of the Debtors’ assets relating to the Debtors’ Pharma
Business (the “Purchased Assets”) and (ii) establishes procedures for the assumption and
assignment of certain of the Debtors’ Executory Contracts and Unexpired Leases related thereto.

        PLEASE TAKE FURTHER NOTICE that the Debtors seek, among other things, to
sell the Purchased Assets to the Stalking Horse Bidder or other bidder submitting the highest or
otherwise best offer for the Purchased Assets (the “Successful Bidder”), free and clear of all
claims, liens, rights, interests and encumbrances pursuant to sections 105(a), 363 and 365 of the
Bankruptcy Code. You are receiving this Notice because you may be a party to an Executory
Contract or Unexpired Lease that may be assumed and assigned to the Successful Bidder
(each, a “Buyer Assumed Agreement”).

       PLEASE TAKE FURTHER NOTICE that the Buyer Assumed Agreements that may
be assumed and assigned to the Successful Bidder are described on Exhibit 1 attached to this
Notice, among which may be a contract or a lease to which you are a party. The amount shown
on Exhibit 1 hereto as the “Cure Costs” is the amount, if any, based upon the Debtors’ books and
records, that the Debtors assert is owed to cure any defaults that exist under each Buyer Assumed
Agreement to permit such Buyer Assumed Agreement to be assumed by the Debtors and
assigned to the Successful Bidder.

        PLEASE TAKE FURTHER NOTICE that, if at any time after the entry of the Bidding
Procedures Order the Debtors identify additional Buyer Assumed Agreements that may be
assumed and assigned to the Successful Bidder, the Debtors shall serve a supplemental notice (a
“Supplemental Cure Notice”) by facsimile, electronic transmission, hand delivery or overnight
mail on each non-debtor counterparty to such Buyer Assumed Agreements and its counsel (if
known) no later than ten (10) days before the Closing of the Sale, or, if such Executory Contract
or Unexpired Lease is identified less than ten (10) days prior to the Closing of the Sale, by the
date set forth on the Supplemental Cure Notice.

       PLEASE TAKE FURTHER NOTICE that inclusion of a Buyer Assumed Agreement
on this Notice and/or your receipt of this notice shall not constitute an admission that such
contract is an executory contract or unexpired lease for the purposes of section 365 of the
Bankruptcy Code and shall not obligate the Successful Bidder to take assignment of such Buyer
Assumed Agreement. Only those contracts that constitute Buyer Assumed Agreements pursuant
to the Stalking Horse Agreement or other Successful Bidder’s Proposed Asset Purchase
Agreement, as applicable, will be assumed, assigned and sold to the Stalking Horse Bidder or
other Successful Bidder.


2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                          -2-
Case 19-13448-VFP         Doc 109-3 Filed 03/08/19 Entered 03/08/19 08:00:02                Desc
                            Exhibit C - Cure Notice Page 4 of 6


        PLEASE TAKE FURTHER NOTICE that any objection to the amount of the Cure
Costs listed on Exhibit 1 or to assumption and assignment of a Buyer Assumed Agreement for
any reason, including with respect to adequate assurance of future performance under the Buyer
Assumed Agreements by the Stalking Horse Bidder pursuant to sections 365(b) and (f)(2) of the
Bankruptcy Code (each, an “Objection”) must be made in writing, conform to the Federal Rules
of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy Court for the
District of New Jersey, be filed with the Bankruptcy Court, and be served so as to be actually
received by no later than ten (10) days after service of this Notice (the “Objection Deadline”)
by (i) counsel to the Debtors, Lowenstein Sandler LLP, 1251 Avenue of the Americas, New
York, NY 10020 (Attn: Steven E. Siesser, Esq. (ssiesser@lowenstein.com), Paul Kizel, Esq.
(pkizel@lowenstein.com) and Philip J. Gross, Esq. (pgross@lowenstein.com)); (ii) counsel to
the Buyer, Reed Smith LLP, 599 Lexington Ave, New York, New York 10036 (Attn: Niket Rele,
Esq. (nrele@reedsmith.com), John Algie, Esq. (jalgie@reedsmith.com) and Derek J. Baker Esq.
(dbaker@reedsmith.com)); (iii) the Office of The United States Trustee, One Newark Center,
1085 Raymond Boulevard, Suite 2100, Newark, New Jersey 07102 (Attn: Fran B. Steele
(Fran.B.Steele@usdoj.gov) and David Gerardi, Esq. (David.Gerardi@usdoj.gov)); and (iv)
proposed counsel to the Official Committee of Unsecured Creditors, Stroock & Stroock & Lavan
LLP, 180 Maiden Lane, New York, New York, 10038-4982 (Attn: Jayme T. Goldstein, Esq.
(jgoldstein@stroock.com) and Erez E. Gilad, Esq. (egilad@stroock.com)). Each Objection must
set forth with specificity the basis therefor, including each and every asserted default under any
Executory Contract or Unexpired Lease and the proposed Cure Costs asserted by the
counterparty to the extent it differs from the Cure Costs, if any, specified by the Debtors in this
Notice.

        PLEASE TAKE FURTHER NOTICE that if no Objection is timely filed and served by
a counterparty to an Executory Contract or Unexpired Lease by the Objection Deadline, the Cure
Costs set forth in Exhibit 1 shall be controlling, such counterparty shall be forever barred from
objecting thereto, and such counterparty will be deemed to have consented to the assumption,
assignment and sale of the Executory Contract or Unexpired Lease to the Successful Bidder if
such Executory Contract or Unexpired Lease is elected by the Successful Bidder as a Buyer
Assumed Agreement and will be forever barred from asserting any objection with regard to such
assumption, assignment and sale; provided, however, in the event that the Successful Bidder is
not the Stalking Horse Bidder, the counterparty to an Executory Contract or Unexpired Lease to
be assumed and assigned to such Successful Bidder shall have until 4:00 p.m. on the date that is
one (1) business day prior to the Sale Hearing (as defined below) to object to the assumption,
assignment and/or sale of such Executory Contract or Unexpired Lease to such Successful
Bidder; provided further, however, any such objection may relate solely to adequate assurance of
future performance by such Successful Bidder pursuant to sections 365(b) and (f)(2) of the
Bankruptcy Code.

        PLEASE TAKE FURTHER NOTICE that within one (1) business day after conclusion
of the Auction (as defined in the Bidding Procedures Order), the Debtors shall file a notice
identifying the Successful Bidder with the Bankruptcy Court. The Successful Bidder shall be
responsible for satisfying any requirements regarding adequate assurance of future performance
that may be imposed under sections 365(b) and (f)(2) of the Bankruptcy Code in connection with
the proposed assignment of any Buyer Assumed Agreement. Any objections to the proposed
form of adequate assurance of future performance by a Successful Bidder will be determined at


                                                -3-
Case 19-13448-VFP        Doc 109-3 Filed 03/08/19 Entered 03/08/19 08:00:02                Desc
                           Exhibit C - Cure Notice Page 5 of 6


the hearing to consider approval of the Sale (the “Sale Hearing”), which will be held before the
Honorable Judge Vincent F. Papalia, United States Bankruptcy Court for the District of New
Jersey, Martin Luther King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, New
Jersey 07102, on [●], 2019 at 10:00 a.m. (prevailing Eastern Time), or at such time thereafter
as counsel may be heard, or at such later hearing as may be requested by the Debtors if the
Debtors and non-Debtor counterparty are unable to resolve such objections prior thereto.

      PLEASE TAKE FURTHER NOTICE that pursuant to section 365(k) of the
Bankruptcy Code, the Debtors and the Debtors’ estates shall be relieved of all liability under the
Buyer Assumed Agreements accruing or arising after the assumption and assignment of the
Buyer Assumed Agreements.

       PLEASE TAKE FURTHER NOTICE that nothing contained herein shall obligate the
Debtors or the Successful Bidder to assume any Executory Contracts or Unexpired Leases or to
pay any Cure Costs.

        PLEASE TAKE FURTHER NOTICE that (i) the assumption and assignment of
Executory Contracts and Unexpired Leases, and (ii) the Cure Costs, are subject to the Bidding
Procedures Order. The Bidding Procedures Order shall govern in the case of any dispute arising
out of the assumption and assignment of Executory Contracts and Unexpired Leases or the Cure
Costs. Recipients of this Notice should carefully read the Bidding Procedures Order.


Dated: _______________ __, 2019
                                                     LOWENSTEIN SANDLER LLP


                                                     Kenneth A. Rosen, Esq.
                                                     Michael S. Etkin, Esq.
                                                     Paul Kizel, Esq.
                                                     Wojciech F. Jung, Esq.
                                                     Philip J. Gross, Esq.
                                                     One Lowenstein Drive
                                                     Roseland, New Jersey 07068
                                                     (973) 597-2500 (Telephone)
                                                     (973) 597-2400 (Facsimile)
                                                     krosen@lowenstein.com
                                                     metkin@lowenstein.com
                                                     pkizel@lowenstein.com
                                                     wjung@lowenstein.com
                                                     pgross@lowenstein.com

                                                     Proposed Counsel to the Debtors and
                                                     Debtors-in-Possession




                                               -4-
Case 19-13448-VFP        Doc 109-3 Filed 03/08/19 Entered 03/08/19 08:00:02   Desc
                           Exhibit C - Cure Notice Page 6 of 6


                                        Exhibit 1

                               Buyer Assumed Agreements

                                     [to be provided]




25441/33
03/07/2019 203800181.1
